Dismissed and Opinion Filed October 10, 2016




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-16-00027-CV

                                 ANDRES MEJIA, Appellant
                                          V.
                                KIM TRONG TRAN, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-15-05152-C

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
       Before the Court is appellee’s September 19, 2016 motion to dismiss. A review of this

appeal shows that, by letter dated June 3, 2016, we notified appellant that the reporter’s record

had not been filed because appellant had not paid or made arrangements to pay for the reporter’s

record or provided written documentation he had been found entitled to proceed without

payment of costs. We cautioned appellant that if the Court did not receive the required

documentation within the time specified, the Court would order the appeal submitted without the

reporter’s record.

       When appellant did not respond or provide the requested documentation, we ordered this

appeal to be submitted without the reporter’s record. We ordered his brief to be filed no later

than August 28, 2016. Appellant did not do so. On August 30, 2016, we directed appellant to file
his brief and an extension motion within ten days. To date, appellant has not filed his brief or

communicated with the Court.

        On September 19, 2016, appellee filed her motion to dismiss and certified she forwarded

a copy of her motion to appellant. More than ten days have passed since appellee filed her

motion, and appellant has not responded. Accordingly, we grant appellee’s motion. See TEX. R.

APP. P. 38.8(a)(1), 42.3(b), (c).

        We dismiss the appeal.




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

160027F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ANDRES MEJIA, Appellant                            On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas
No. 05-16-00027-CV        V.                       Trial Court Cause No. CC-15-05152-C.
                                                   Opinion delivered by Chief Justice Wright,
KIM TRONG TRAN, Appellee                           Justices Lang-Miers and Stoddart
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee KIM TRONG TRAN recover her costs of this appeal, if
any, from appellant ANDRES MEJIA.


Judgment entered October 10, 2016.




                                             –3–